        CASE 0:20-cv-01338-JRT-ECW Doc. 25 Filed 07/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Linda Tirado                                                  Court File No. 0:20-cv-01338
                                                                                (JRT/ECW)
                       Plaintiff,

       vs.

City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his                              STATE DEFENDANTS’
official capacity; Minneapolis Police                            MOTION TO DISMISS
Lieutenant Robert Kroll, in his official                     PLAINTIFF’S COMPLAINT
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his official capacity,
Minnesota State Patrol Colonel
Matthew Langer, in his official capacity;
and John Does 1-4, in their official and
individual capacities.

                       Defendants.


       Minnesota Department of Public Safety Commissioner John Harrington and

Minnesota State Patrol Colonel Matthew Langer (“State Defendants”) move the Court to

dismiss Plaintiff’s Complaint against them for lack of subject matter jurisdiction and

failure to state a claim upon which relief may be granted.

       This motion is made pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) and is based

upon the files, records, and proceedings herein, including the memorandum of law filed

and served herewith.



                          SIGNATURE ON FOLLOWING PAGE
               CASE 0:20-cv-01338-JRT-ECW Doc. 25 Filed 07/16/20 Page 2 of 2




Dated: July16, 2020                         KEITH ELLISON
                                            Attorney General
                                            State of Minnesota



                                            s/ Julianna F. Passe
                                            KATHRYN IVERSON LANDRUM
                                            (#0389424)

                                            JULIANNA F. PASSE (#0397317)
                                            Assistant Attorneys General

                                            445 Minnesota Street, Suite 1400
                                            St. Paul, Minnesota 55101-2131
                                            (651) 757-1189 (Voice)
                                            (651) 282-5832 (Fax)
                                            kathryn.landrum@ag.state.mn.us
                                            julianna.passe@ag.state.mn.us

                                            ATTORNEYS FOR DEFENDANTS
                                            MINNESOTA DEPARTMENT OF PUBLIC
                                            SAFETY     COMMISSIONER    JOHN
                                            HARRINGTON AND MINNESOTA STATE
                                            PATROL     COLONEL     MATTHEW
                                            LANGER,    IN   THEIR   OFFICAL
                                            CAPACITIES




|#4740682-v1




                                             2
